FILE
“DISTRICT COURT OF THE UNITED STATES” STATESVILLE NC

“WESTERN DISTRICT OF NORTH CAROLINA”
NOV 16 2020

Curtis Edwin Leyshon U.S. District Court

Western Distri
Plaintiff istrict of N.C,

Vv.

MICHAEL DUNCAN, individually and official Case No.: 5:20-cv-00157-KDB-DCK
capacity; and,

B. CARLTON TERRY, individual and
official capacity; and,

PAM BARLOW, individual and official
capacity; and,

MATHEW LEVCHUK individual and official

capacity,

Defendants,

Fm” appre” ee “ee” eee ogee gee tee Seger “See” See “egg” “ee” eee” ee”

 

. MOTION FOR SANCTIONS FOR BAD FAITH. OF DEFENDANT’S
REPRESENTATIVE ELIZABETH O'BRIAN AT THE REQUIRED SETTLEMENT
CONFERENCE

Comes Now, Curtis Edwin Leyshon, in propria persona, (“Leyshon”) with this
MOTION FOR SANCTIONS FOR THE BAD FAITH OF DEFENDANT'S
REPRESENTATIVE ELIZABETH O’BRIAN AT THE REQUIRED SETTLEMENT
CONFERENCE (“Conference”) Bad Faith of Defendant's Representative ELIZABETH
O’ BRIAN (“O’BRIAN?”) in the discussions by phone Monday, November 2, 2020. Rule 16 of
the Federal Rules of Civil Procedure under purposes of pretrial conferences authorizes the
conference for (a)(1) expediting disposition of the action and (a)(5) “facilitating settlement”.

O’ BRIAN had 30 days from the service of the Complaint to familiarize herself with the

facts and the law at issue in the Complaint for the Conference. In the content of the telephone

call conference with O’BRIAN on the issue of the Conference, O’BRIAN never offered any

Motion Page 1 of 7
Case 5:20-cv-00157-KDB-DCK Document 10 Filed 11/16/20 Page 1of 4
fact issues or any law issues, no precedence, no reason, or excuse that was contrary to the
contents of the pleadings in the Complaint.

In Karahuta v. Boardwalk Regency Corp. 2007 WL 2825722, (E.D.Pa. 2007) Not
Reported in F.Supp.2d, 2007, to wit:

Of particular import, we find the following persuasive:

If_a settlement is possible, it is imperative that both plaintiff and defendant
arrive _at_a_ settlement, conference with an open mind and a_genuine

willingness to meaningfully discuss the strengths and weaknesses of each
party's case. Defendant did __not___do__this__and__ attended
the settlement conference in bad faith, Defendant brought a corporate
representative to the conference with limited or capped settlement authority who
was likely unable to make an objective evaluation of the disputed issues and the
true value of the case.

Defendant did not notify the Court beforehand that a settlement conference
at this time would be a futile act, thereby wasting the limited time, financial

resources _and energies of the Court and Plaintiff [at the settlement
conference}.

In Pitman v. Brinker Intern., Inc, 216 F.R.D. 481, 484, 485 (USDC,Ariz. 2003), to wit:

The court in Lockhart stated that “[t]he authority of a federal court to order
attendance of attorneys, parties, and insurers at settlement conferences and to
impose sanctions for disregard of the court's orders is so well established as
to be beyond doubt.” Lockhart, 115 F.R.D. at 45. [Lockhart v. Patel, 115 F.R_D.
44 (ED.Jy. 1987)] This affirms the notion that meaningful and productive
settlement conferences are vital to the judicial process in assisting district
courts in managing their heavy case load. The failure of a party to obey a
court's order absent showing geod cause warrants sanctions. Accordingly, the
court in Lockhart struck the defendant's answer and declared him in default. * * *

The purpose of a settlement conference is to facilitate a settlement or to narrow
the disparity between the parties by the candid input of a neutral, disinterested
judicial officer. Settling cases prior to the filing and resolution of dispositive
motions benefits the court and the parties by reaching a just, speedy and
inexpensive determination of an action consistent with Rule 1, FED.R.CIV.P. If
a settlement is possible, it is imperative that both plaintiff and defendant
arrive at  asettlementconference with an open mind and
a genuine willingness to meaningfully discuss the strengths and weaknesses
of each party's case. Defendant did not do this and attended
the settlement conference in bad faith.

Motion Page 2 of 7
Case 5:20-cv-00157-KDB-DCK Document 10 Filed 11/16/20 Page 2 of 4

 
tn the content of the phone call O’ BRIAN in the required Conference discussed nothing.
O’ BRIAN heard Leyshon’s argument and had the Complaint for 30 days to prepare for the
Conference, but at no point did O’BRIAN offer even ONE substantive objection concerning
the Complaint other than that Leyshon’s Complaint was all “without merit.” Leyshon’s
averments and Issues in the Complaint were not his thoughts or opinions. Every allegation in the
complaint is cited to some authority or precedence that substantiates the allegation. If there is an
error in Leyshon’s accusations, facts or issues of law, therein flows a fortiori that O’ BRIAN,
according to Rule 16 and Karahuta and Pitman, supra, should proffer and “meaningfully
discuss the strengths and weaknesses of each party's case”.!

As stipulated, plead in the Complaint and supported by the Verified Affidavit, infra.,
O’BRIAN offered and discussed nothing. And further, as Pronounced in Karahuta, supra,
O’BRIAN “did not notify the Court beforehand that a settlement conference at this time
would be a futile act, thereby wasting the limited time, financial resources and energies of
the Court and Leyshon”? as required. O'BRIAN is required to “arrive _at_a settlement
conference with an open mind and a genuine willingness to meaningfully discuss the
strengths and weaknesses of each party's case,””?

Rule 16(f)(1)(B) authorizes sanctions for any party that “is substantially unprepared to
participate—or does not participate in good faith’™--in the conference. My attached Verified

 

1 See also Pitman v. Brinker Intern., Inc, 216 F.R.D. 481, 484, 485 (USDC, Ariz. 2003); See Rule
16(f)(1)(B) “is_substantially unprepared _to_participate—or does not participate in_ good
faith.”

2 See also Pitman vy. Brinker Intern., Inc, 216 F.R.D. 481, 484, 485 (USDC, Ariz, 2003); See Rule
16(f)(1)(B) “is_substantially unprepared to participate—or does not participate_m_ good
faith.”

3 See also Pitman v. Brinker Intern., Inc, 216 F.R.D. 481, 484, 485 (USDC, Ariz. 2003); See Rule
16(f)(1)(B) “is_substantially upprepared to_participate—or does not participate in_good
faith.”

4 See also Pitman v. Brinker Intern., Inc, 216 F R.D. 481, 484, 485 (USDC, Ariz. 2003); See Rule

16(f)(1)(B) “is_substantially unprepared to participate—or does not participate in_ good
faith.”

Motion Page 3 of 7
Case 5:20-cv-00157-KDB-DCK Document 10 Filed 11/16/20 Page 3 of 4
Affidavit attests to the fact O’BRYAN offered nothing meaningful in the content of the
discussion. Not a word contrary or acknowledging the content of the Complaint; and, That is
bad faith.

For this conduct complained Leyshon ask the “District Court of the United States” to
Sanction the Defendants $1000 for the total waste of Leyshon’s time and this “District Court of

the United States’” authority and any other sanctions this “District Court of the United States”

finds appropriate.

—

Curtis Leyshon

915 N. Pine Run Rd.

Boone, North Carolina 28607
828-265-7958

Motion Page 4 of 7
Case 5:20-cv-00157-KDB-DCK Document 10 Filed 11/16/20 Page 4 of 4

 
